UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6186



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN ANTHONY CAPERS,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:92-cr-00446-DCN-7; 2:05-cv-02143-DCN)


Submitted:   May 3, 2006                    Decided:   May 24, 2006


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Anthony Capers, Appellant Pro Se. Robert Hayden Bickerton,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            John Anthony Capers seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).    An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.            28 U.S.C. § 2253(c)(1) (2000).                A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                            28 U.S.C.

§   2253(c)(2)     (2000).      A    prisoner   satisfies          this   standard    by

demonstrating      that    reasonable        jurists       would     find    that    his

constitutional      claims     are   debatable       and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude    that      Capers   has     not    made     the    requisite       showing.

Accordingly,     we     deny   Capers’       motion    for     a     certificate      of

appealability and dismiss the appeal.*                     We dispense with oral

argument because the facts and legal contentions are adequately




      *
      To the extent Capers’ motion could be construed as a motion
to recall the mandate, an appellate court has the inherent power to
recall its mandate, but this power should only be exercised in
extraordinary circumstances. Calderon v. Thompson, 523 U.S. 538,
549-50 (1998); Alphin v. Henson, 552 F.2d 1033, 1035 (4th Cir.
1977). Capers has not alleged such extraordinary circumstances.

                                       - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -